EXHIBIT 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is entered
into by and between Concho Resources Inc., a Delaware corporation (“Company”),
and ___________________ (“Executive”) as of ________________, 2010.
     WHEREAS, Company and Executive have heretofore entered into that certain
Employment Agreement effective as of ____________, 2009 (the “Employment
Agreement”); and
     WHEREAS, Company and Executive desire to amend the Employment Agreement in
certain respects;
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, Company and Executive hereby agree,
effective as of the date first set forth above, that the Employment Agreement
shall be amended as hereafter provided:
     1. Section 1.1(f)(iv) of the Employment Agreement shall be deleted and the
following shall be substituted therefor:
     “(iv) individuals, who, as of November 19, 2010, constitute members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered for purposes
of this definition as though such individual was a member of the Incumbent
Board, but excluding, for these purposes, any such individual whose initial
assumption of office as a director occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
individual, entity or group other than the Board.”
     2. The word “within” shall be deleted from clause (b) of the proviso
included in Section 5.1 of the Employment Agreement.
     3. The words “or before” shall be deleted from Section 5.3(a)(i) [NTD — Add
for Mr. Giraud: and clause (x) of the second sentence of Section 5.4] of the
Employment Agreement.
     4. Clause (2) of the first sentence of Section 5.6 [NTD: For Mr. Giraud,
change 5.6 to 5.7] of the Employment Agreement shall be deleted and the
following shall be substituted therefor:
     “(2) must be effective and irrevocable by the earlier of (a) the 55th day
after the termination of Executive’s employment or (b) the day immediately
preceding the first day any cash severance compensation payment is due to be
paid to Executive under the provisions of Article 5 (which due date shall be
determined after taking into consideration any payment delay required under
Section 5.7 [NTD: For Mr. Giraud, change 5.7 to 5.8]).”
     5. Except as expressly modified by this First Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
First Amendment as of the date first set forth above.

            “COMPANY”

CONCHO RESOURCES INC.
      By:           Name:           Title:        

“EXECUTIVE”
                                        
                                        

 